Ladd, J.
1 That the injured girl threw sticks and stones at the dog several months before she was bitten furnished it no excuse. A dog has no right to brood over its wrongs, and remember in malice. The only defense available to the dog’s master is the doing of an unlawful act, at the time of the attack, by the person injured. *140Shultz v. Griffith, 103 Iowa, 150; Stuber v. Gannon, 98 Iowa, 228. See Gregory v. Woodworth, 93 Iowa, 246.
2 II. The jury, after retiring to deliberate on their verdict, inquired of the court whether they should consider “what the injuries might lead to in the future,” and were instructed, in substance, that an allowance might be made for such physical suffering, if any, as appeared from the evidence reasonably certain to occur thereafter. As the petition made no claim for damages based on future pain, and no evidence was introduced tending to prove her likely to suffer any, the giving of this instruction was error. Shultz v. Griffith, 103 Iowa, 150.—Reversed.